Citation Nr: 1618844	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from  a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2005, the RO, in pertinent part, granted service connection for diabetes mellitus type II and assigned a 20 percent rating, effective June 3, 2005.  In March 2006, the Veteran filed a Notice of Disagreement with the assigned initial rating.  The RO furnished the Veteran a Statement of the Case in September 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.

The Veteran and his spouse testified before the Board at a video conference hearing in February 2013. A transcript of this hearing has been associated with the claims file. 

The Board notes that the Veteran was previously represented by a private attorney.  However, in January 2013 correspondence, the private attorney indicated that his firm would not be representing the Veteran at an upcoming Board hearing.  The Veteran confirmed at his February 2013 hearing that the power of attorney for his private attorney had been revoked and that he was representing himself.  Thus, the Board now recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's type II diabetes mellitus has required insulin use and restricted diet, but has not required regulation of activities.

2.  The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent disabling for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the claim for diabetes, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).   The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits.  However, SSA records have not been associated with the claims file.  In this regard, the Board notes that the RO attempted to obtain such records in April 2014.  A negative response was received from SSA in April 2014, indicating that the Veteran's records had been destroyed.  As such, they were determined to be unavailable and the Veteran was notified of such accordingly.  The Board further finds that it is not prejudicial to continue with adjudication for the claim.  This is because, regardless of the contents of the SSA records, they would have predated the Veteran's current diagnoses.  As such, review of any outstanding SSA records would be of no consequence to the disposition of this claim.

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in the case of the diabetes, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected diabetes is rated as 20 percent disabling in accordance with the General Rating Formula for the Endocrine System.  38 C.F.R. § 4.97, DC 7913.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

 In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Background

Diabetes

The Veteran contends that his diabetes is worse than reflected by his evaluation of 20 percent.  In this regard, the Veteran has testified that his condition requires a regulation of activities.  He indicated that a nurse practitioner had informed him that there was a limit on how much weight he could lift and that he was restricted on how much walking he could do.  

A review of the Veteran's outpatient treatment records shows that the Veteran has been treated for diabetes regularly throughout the period of appeal.  A March 2005 record showed a diagnosis of diabetes mellitus type II which requires a restricted diet and an oral hypoglycemic agent.  Medical evidence was received from Dr. Mark Murphy dated June 2005 showing a diagnosis of diabetes mellitus type II which requires insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.

VA Medical Center Charleston records reflect numerous glycemic control
tests conducted between July 2005 and December 2007 with entirely normal findings.

A Mayo Clinic Endocrinology report dated February 2006 revealed a good balance of blood sugars with the prescribed insulin dosage.

The Veteran was provided with a VA examination in May 2007.  At the VA examination, upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with diabetes mellitus type II.  It was noted that the Veteran's condition required the provision of a restricted diet and insulin more than once per day.  Additionally, it was noted that the Veteran experienced ketoacidosis and hypoglycemic reactions that required hospitalization no more than once per year.  However, there was no indication of a regulation of activities or any noncompensable conditions related to the Veteran's diabetes, despite his noted complaints of hypertension, an eye problem, a skin problem, or neuropathy.

In a physician statement dated November 2007, Dr. Mark Murphy reported that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  It was noted that the Veteran should limit standing/walking to short distances, no lifting over 10 pounds, and keep the feet elevated. 

In a June 2008 physician's statement it was noted that the Veteran was treated on September 2003 and was diagnosed with diabetes and given instructions on blood monitoring and restricted diet.

In lay statements submitted in May 2010, the Veteran's wife, mother, sister, brother, who is a registered nurse, and sister in law a witnessed low blood sugar attack in September 2003 and took the Veteran to a hospital where he was diagnosed with diabetes and given instructions on blood monitoring and restricted diet.

The Veteran was provided with a VA examination in June 2014.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with diabetes mellitus type II.  It was noted that the Veteran's condition required the provision of a restricted diet and insulin more than once per day.  Additionally, it was noted that the Veteran experienced ketoacidosis and hypoglycemic reactions that required hospitalization less than twice per month.  However, there was no indication of a regulation of activities or any noncompensable conditions related to the Veteran's diabetes, despite his noted complaints of hypertension, an eye problem, a skin problem.  It was noted that the Veteran now had mild diabetic neuropathy of the bilateral lower extremities.

Additionally, the examiner opined that based on all available information, the Veteran is service connected for diabetes, requiring insulin therapy.  His usual occupation is a construction for 50 years and last worked in 2000.  The Veteran's functional impairments from this disability in a physical or sedentary occupational
setting are, in an eight hour work day, limited to no long distance driving secondary to him requiring insulin therapy or to walk more than 2 miles.

TDIU

The Veteran testified at his February 2013 Board hearing that he is unable to work as a result of his diabetes.  His usual occupation is a construction for 50 years and last worked in 2000.  There is no indication that the Veteran stopped working due to diabetes, as his departure from the work force predates such diagnosis.

Analysis

Diabetes
 
Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not met all the criteria for the 40 percent disability rating under Diagnostic Code 7913 as he has not been shown to require regulation of activities due to his diabetes disability.  As such, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.  The preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus type II for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b)

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson  v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

In this regard, the Board notes the November 2007 physician's statement indicating that the Veteran was treated with a regulation of activities in that the Veteran should limit standing/walking to short distances, no lifting over 10 pounds, and keep the feet elevated.  While the Board recognizes that these are restrictions to the Veteran's activities, there is no independent evidence in the Veteran's medical record corroborating such.  Rather, treatment records both before and after this statement only show that the Veteran's diabetes has been managed by restricted diet and insulin only.  As such, it appears that the manifest weight of the evidence is in conflict with this physician's statement and, accordingly, it is afforded lower probative value.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where evaluations in excess of 20 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's diabetes at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's diabetes.  The Veteran's diabetes is manifested by symptoms such as the requirement of a restricted diet and insulin.  These requirements are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


TDIU

Initially, the Board notes that the Veteran is currently service connected for posttraumatic stress disorder (PTSD) at 50 percent disabling from May 6, 2014, diabetes mellitus type II at 20 percent disabling from June 3, 2005, and diabetic peripheral neuropathy of the bilateral lower extremities at 10 percent disabling for each separate extremity from June 5, 2014.  The Veteran's combined evaluations are 20 percent from June 3, 2005, 60 percent from May 6, 2014, and 70 percent from June 5, 2014. Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a)  have not been met prior to June 5, 2014.  However, they are met thereafter, as the Veteran's diabetes and peripheral neuropathy are considered together to form a common etiology which results in a combined rating of 40 percent, which when further combined with the PTSD results in a total combined rating of 70 percent, thereby satisfying the requirement of an overall combined rating of 70 percent with at least one condition, or common etiology, totaling 40 percent.  As such, for the period of time from June 5, 2014, the schedular criteria for entitlement to a TDIU may be considered.   Nonetheless, as for the entitlement to a TDIU prior to June 5, 2014, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. § 4.16(b) . 

Schedular

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the evidence of record, to specifically include the Veteran's 2014 VA examinations administered for his diabetes and related complications as well as his PTSD, show that the Veteran has had a varied work background since prior to service.  In his September 2014 PTSD examination, it was noted that the Veteran was drafted into the military after graduating high school and work experience in a factory.  He served in Vietnam and began working in the iron work industry after military discharge.  He left the Army at the end of his contract.  He did iron work for a few months, and then worked as a crane operator for about 18 years.  After that, he opened a construction company and worked for himself for about 10 years. He became disabled with liver disease and retired around 2004.  His psychological symptoms have interfered with his ability to work because of lack of sleep, irritability, low frustration tolerance, but there is no indication that these symptoms prevented the Veteran from working.  

Additionally, at the Veteran's June 2014 Diabetes VA examination, it was noted that neither the Veteran's diabetes nor his diabetic peripheral neuropathy precluded him from being able to work.  Rather, they merely restricted his ability to long distance driving in a eight hour day due to the requirement of timely administering his insulin therapy as well as limiting walking to no more than 2 miles.  It was noted that the Veteran had not worked since 2000.

Finally, the Board highlights the fact that, as elicited by the 2014 PTSD VA examiner, the Veteran retired due his liver disease, a non service-connected disability.  There has been no indication that any of his service-connected disabilities played a role in his retirement.

As such, the Board finds that, based upon the Veteran's work history and education, his PTSD, diabetes, and bilateral diabetic peripheral neuropathy of the lower extremities in and of themselves do not prevent the Veteran from engaging in a substantially gainful occupation.  In this regard, it is noted that the Veteran would have several options regarding both physical and sedentary labor due to his varied experiences, from the pure physical nature of working in a factory to a more hybridized mixture of physicality and learned skills in operating a crane to a more sedentary and highly skilled profession of managing a business.  Because the Veteran's disabilities do not totally prevent physical or sedentary employment outright, but rather merely limit certain aspects of those types of employment, it is reasonable to presume that the Veteran would qualify for employment in any setting for which he is suited with reasonable limits taking into account his rather reasonable limitations on walking and long-distance driving, as well as working in a position, such as one with low public interaction, in which irritability and low frustration tolerance due to lack of sleep may be better mitigated. 

As for the aforementioned VA examinations provided to the Veteran, the Board finds that, while such examinations may be incomplete, taken collectively they are all adequate to address the Veteran's claim.  The "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of capability of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Last, the Board notes that, while the Veteran is currently unemployed, this is not a controlling factor in the decision to award entitlement to a TDIU.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As such, even though the Veteran meets the schedular requirements for TDIU and has been factually unemployed during the time period from June 5, 2014, the evidence of record does not provide support for the proposition that the Veteran is unable to obtain gainful employment, either sedentary or physical, due exclusively to his service-connected disabilities.  Accordingly, the claim for entitlement to a TDIU from June 5, 2014 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU on an extraschedular basis for the period prior to June 5, 2014 are also not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable. 

Additionally, based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience.  Rather, it appears with minimal restrictions, the Veteran would be suited for gainful employment in various different settings, including both physical and sedentary.

Thus, a TDIU is not demonstrated by the record for the period prior to June 5, 2014, as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment prior to June 5, 2014, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is denied. 

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


